Case 1:20-cr-00113-LAK Document 19 Filed 05/12/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mmm mmm mmm mm ee x
UNITED STATES OF AMERICA
ORDER
-v. -
20 Cr. 113 (LAK)
RANDY MENA CONTRERAS,
Defendant. :
meee x

WHEREAS, defendant RANDY MENA CONTRERAS is scheduled to enter
a guilty plea before Magistrate Judge Debra Freeman on May 13,
2020;

WHEREAS the ongoing COVID-19 pandemic necessitates that the
proceeding take place remotely;

WHEREAS the Court understands that Magistrate Judge Freeman

déleomiieerK & Crete

Salt 4 aa the efendant’s pl by téfephone because
videoconferencing is not reasonably available;

WHEREAS the CARES Act and findings made by the Judicial
Conference of the United States and Chief Judge Colleen McMahon of
the Southern District of New York allow for guilty pleas to be

taken by phone or video, subject to certain findings made by the

District Judge;

 
Case 1:20-cr-00113-LAK Document 19 Filed 05/12/20 Page 2 of 2

THE COURT HEREBY FINDS, that because the defendant has
consented to proceeding remotely, and for the reasons set forth in
the parties’ application dated May 11, 2020, the plea cannot be
further delayed without serious harm to the interests of justice.

SO ORDERED.

Dated: New York, New York

f
/

May (2 2020 | ff LL
On ( k

THE HONORABL& YeWIS #. KAPRAM———
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
